Citation Nr: 1039458	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  03-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected residuals of a foreign body in the left chest.

2.  Whether severance of service connection for residuals of a 
shell fragment wound to the left side of the face with retained 
metallic fragment effective January 1, 2010, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that, in an August 2008 rating decision, the RO 
proposed to sever service connection for a shell fragment wound 
of the left side of the face.  The RO subsequently severed 
service connection for a shell fragment wound of the left side of 
the face in an October 2009 rating decision.

In March 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's March 2010 remand, the Veteran was 
scheduled for VA examination in June 2010 to determine the 
current nature and severity of his service-connected residuals of 
a foreign body in the left chest.  The Veteran subsequently 
failed to report for this examination when it was scheduled.  In 
a letter dated on June 18, 2010, and date-stamped as received by 
the RO on August 10, 2010, the Veteran reported that he had 
failed to report for his VA examination because he had received 
the VA examination notice letter after the examination date 
itself.  

The Board notes that the regulations provide that when a 
claimant, without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant or death of an immediate family member.  In this 
case, the Board finds that the Veteran has presented good cause 
for his failure to report for VA examination.  Thus, on remand, 
the RO should reschedule the Veteran for VA examination taking in 
to account the fact that the Veteran has contended that he needs 
at least 30 days notice to appear for a VA examination because he 
lives in a remote area of the Philippines.

The Veteran is advised that failure to report for his re-
scheduled VA examination may have adverse consequences, including 
the denial of his increased rating claim for service-connected 
residuals of a foreign body in the left chest.  Where entitlement 
to a benefit cannot be established or confirmed without a current 
VA examination and the Veteran fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2010).  The Veteran 
has an obligation to assist in the adjudication of his claim and 
the Veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 3.326, 
3.327 (2010).  

With respect to the issue of severance of service connection, the 
Board notes that the Veteran submitted correspondence dated on 
November 27, 2009, and date-stamped as received by the RO on 
December 7, 2009, in which he disagreed with the October 2009 
rating decision in which the RO severed service connection for 
residuals of a shell fragment wound to the left side of the face 
with retained metallic fragment effective January 1, 2010.  The 
Board also notes parenthetically that it is unclear from a review 
of the record why this correspondence was not forwarded from the 
RO until September 2010, approximately 9 months after it was 
date-stamped as received by the RO.  The Veteran's claims file 
itself was received at the Board in August 2010 but this 
correspondence was not included in the claims file when it was 
received at the Board.  

In any event, the Board has reviewed the Veteran's December 2009 
correspondence and finds that it constitutes a valid Notice of 
Disagreement (NOD) with the October 2009 rating decision.  To 
date, however, the RO has not issued a Statement of the Case 
(SOC) on the issue of whether severance of service connection for 
residuals of a shell fragment wound to the left side of the face 
with retained metallic fragment effective January 1, 2010, was 
proper.  Where a claimant files a notice of disagreement and the 
RO has not issued an SOC, the issue must be remanded to the RO 
for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Thus, the Board finds that, on remand, the RO/AMC should 
issue an SOC on the issue of whether severance of service 
connection for residuals of a shell fragment wound to the left 
side of the face with retained metallic fragment effective 
January 1, 2010, was proper.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA 
examination(s) to determine the current 
nature and severity of his service-connected 
residuals of a foreign body in the left 
chest.  All appropriate testing should be 
conducted.  A copy of the VA examination 
notice letter should be associated with the 
claims file.  Because the Veteran has 
asserted that he lives in a remote area 
of the Philippines, please allow him 
30 days notice to report for VA 
examination, if possible.  If the Veteran 
fails to report for this examination, this 
fact should be documented in the claims file.

2.  Adjudicate the issue of whether severance 
of service connection for residuals of a 
shell fragment wound to the left side of the 
face with retained metallic fragment 
effective January 1, 2010, was proper and 
issue a Statement of the Case (SOC) to the 
Veteran and his service representative.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  This issue should be returned to the 
Board only if the Veteran perfects a timely 
appeal.

3.  Thereafter, readjudicate the Veteran's 
claim for an increased rating for residuals 
of a foreign body in the left chest.  If the 
benefits sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

